Citation Nr: 1453731	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for depression and erectile dysfunction to include as secondary to depression.  

The Veteran contends, in sum, that his current depression is related to the suicide of a fellow solider/friend while he was on active duty.  While the Veteran cannot remember, at this time, the exact name of the solider he does remember the soldier's nickname, the Veteran also recalls that the suicide occurred in early 1977 while he was stationed in Germany.  The claims file does not contain evidence that VA attempted to verify this suicide.  The Board reasons that sufficient information exists in the claims file to submit a request to the appropriate record custodian(s) to attempt to verify the Veteran's contention that such a suicide occurred. 

The Veteran further contends that his insubordination in service was symptomatic of the depression following the suicide of his friend and fellow solider in-service.  This contention was not addressed by a clinician.  The Board notes that the Veteran has been diagnosed with an acquired psychiatric disability to include depression in a September 2012 VA treatment note.  However, the Board does not have the requisite expertise to determine whether the Veteran's depression could have been triggered by this suicide and whether his insubordination could be an indication of an onset of depression in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that such an opinion is warranted.

Regarding the Veteran's claim for ED, the Board notes that the Veteran has claimed that his ED is secondary to his depression.  The Board does not have the requisite expertise to determine whether the Veteran's ED is related to his depression or by extension any medication he may be prescribed for his depression.  Thus, the Board finds an opinion is warranted.

Last, the Board notes that there appears to be VA medical treatment records which may not be associated with the claims folder.  The Veteran in his April 2012 application for VA benefits states that he was treated at VA Medical Center's (VAMC's) at the following locations: 

VAMC Washington, VAMC Phoenix, VAMC Salt Lake City, VAMC Jesse Brown, Chicago, VAMC Denver, VAMC Benton Harbor, VAMC South Bend, VAMC Beckley.  

He states that began treatment for his depression in "2007ish" in his April 2012 application for benefits, and it appears as a result VA requested medical records from the following VAMC's with the respective date ranges:

Salt Lake City VAMC from April 2006 to September 2006, Salisbury VAMC from January 17, 2012 to January 2012, Beckley VAMC from October 2011 to June 2012, Ann Arbor VAMC from December 2007 to September 2008, Battle Creek VAMC from October 2007 to March 2008, Jesse Brown VAMC from September 2009 to May 2012, Marion VAMC from February 2009 to February 2010, Phoenix VAMC from September 2008 to June 2007. 

The Board cannot determine from the claims folder why certain dates were selected by the VA and why certain VAMCs were chosen.  In light of this confusion, the Board reasons that the Veteran should be given the opportunity to inform VA of which VAMC he attended with approximate dates.  It would be helpful to VA if the Veteran provided the State and city of the VA he received treatment so that VA can ensure that the appropriate VA treatment records are obtained and associated with his claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his depression and ED.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

The Veteran should be provided a copy of this Remand along with the correspondence requesting that he identify the names, addresses, and approximate dates of treatment.  He should be informed of the VA facilities mentioned above and date ranges of medical records that VA has already collected.  He should be notified that while VA does not expect him to remember exact dates of treatment and every VA facility.  It would be helpful to VA if he could review the date ranges and VA facility that VA has collected to ensure that VA has not missed any records which are pertinent to his claim for service connection for depression and ED.

2.  Send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed suicide which occurred between the dates of December 1977 and June 1977 when he was assigned to C BTRY 1 BAT 1 AIR DEF ART USARE in Germany.  The Veteran additionally stated in his August 2012 substantive appeal (Form 1-9) that there was racial conflict on base which led to racial segregation at the time of the suicide.

All verification attempts, and any negative responses, should be fully documented in the claims file.

3.  Thereafter, provide the claims folder to an appropriate VA examiner(s) to provide an opinion on the etiology of the Veteran's depression and ED.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  If the examiner finds that he cannot provide an opinion without an examination of the Veteran such an examination should be scheduled.

(A)  The VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's acquired psychiatric disability to include depression is related to his active service to including his contended in-service event - the suicide of a fellow soldier and friend.

In providing an opinion, the VA examiner is asked to comment on: 1) the Veteran's contention that the documented insubordination in service was symptomatic of the depression following the suicide of his friend and fellow solider in-service; 2) an September 3, 2009, VA treatment note wherein the Veteran describes that he had a suicide attempt in the 1980s; 3) an April 23, 2012 treatment note wherein the Veteran describes a close friend of his in service who committed suicide; and 4) an August 29, 2012 VA treatment note wherein the Veteran relates the event that led up to a friend's suicide in service.

(B)  The VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's ED was caused or aggravated by his depression, to include medication prescribed for his depression or is otherwise etiologically related to his service.

In providing an opinion, the VA examiner is asked to comment on the medical literature the Veteran has submitted concerning the association of ED and depression contained in the claims folder.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability to include depression and ED to include as secondary to depression.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



